Harwell, J.
1. A ground of- a motion for new trial complaining that “the court erred in admitting” a certain question, but not setting out the answer given by the witness, presents no question for determination by this court. Griffin v. Henderson, 117 Ga. 382 (2) (43 S. E. 712); McAllister v. State, 7 Ga. App. 541 (4) (67 S. E. 221).
2. The court did not err in admitting in evidence a certain envelope the defendant had given to the witness, bearing the address of the concern from which the whisky was'shown to have been ordered by the defendant in the witness’s name.
3. Neither did the court err in admitting in evidence a piece of pasteboard, torn from a carton found in the defendant’s residence by a witness, bearing the name of the person in whose name the defendant was-charged with having ordered the whisky.
4. It is not reversible error for the court, in the absence of request, to fail to charge the jury on impeachment of witnesses.
5. The evidence amply supported the verdict, and no error of law was committed. The trial judge did not err in overruling the motion for new trial.

Judgment affirmed.


Broyles, P. J., and Bloodworth, J., concur.